Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
 Response to Amendment
The amendments filed 10/19/2020 have been accepted. Claims 1-20 are still pending. Claims 1, 7, 13, and 20 are amended. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Final Office Action mailed 8/18/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1, 2, 5, 6, 13, 16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagglund et al. (US PGPub 2007/0195692, hereafter referred to as Hagglund) in view of Chen et al. (US Patent 8,984,243, hereafter known as Chen) in further view of Cutrell et al. (US PGPub 2005/0076336, hereafter referred to as Cutrell) in view of Shein et al. (US PGPub 2012/0057537, hereafter referred to as Shein).
Regarding claim 1, Hagglund teaches a method comprising concurrently mirroring data, written by a client to a storage resource of a node having a first mirroring relationship with a disaster recovery node and a second mirroring relationship with a high availability node, over a storage network, to a disaster recovery resource of the disaster recovery node and a high availability resource of the high availability node (Fig. 1 and Paragraphs [0037]-[0038], state that each active site (node) can be associated with one or two different protection sites (disaster recovery node and high availability node) which back up (mirror) data of the active node. Fig. 8 and Paragraph [0054]-[0055], a client write to the primary node is mirrored to the two protection nodes), synchronizing metadata from individual elements into multiple sections of a write cache (Paragraph [0014], describes the storing of write requests in a first cache and then replicating them to a second cache. Hagglund does not discuss this in terms of resynchronizing after an interrupt has happened or doing it based on a particular order preference but does demonstrate that the elements being synchronized are individual elements that go into multiple sections of a write cache), and recovering data from a previous consistency point associated with the high availability resource (Hagglund Paragraph [0058], states the existence of the change logs which mark consistency points to be used for recovering from failure. There is however no discussion on doing this in response to a node losing and regaining communication). Hagglund does not teach determining an ordering preference, derived from availability of network resources, with which elements of the storage network are to write metadata into sections of a write cache of the disaster recovery node,; instructing, on an element-by-element basis, the elements of the storage network to write the metadata into corresponding sections of the write cache based upon the ordering preference, wherein the ordering preference is determined based upon a priority of the elements of the storage network, and in response to the node and the disaster recovery node regaining communication capabilities subsequent an interruption in data mirroring activity between the node and the disaster recovery node.
Chen teaches resynchronizing the disaster recovery resource in response to the node and the disaster recovery node regaining communication capabilities subsequent to interruption in data mirroring activity between the node and the disaster recovery node (Col. 11, lines 22-26 and Col. 12, lines 9-13, state that volumes can have a primary copy and one or more mirror copies. Col. 11, lines 33-40, state that the primary volume copy can take action to maintain the consistency of the mirrored copies. Col. 11, lines 48-58, states that all I/O requests can be automatically replicated and if a node becomes temporarily unavailable (an interrupt occurred)). Since both Hagglund and Chen teach mirrored backup systems it would have been obvious to one of ordinary skill in the art at the time to combine the prior art elements according to known methods wherein the ordering preference is determined based upon a priority of the elements of the storage network.
Cutrell teaches determining an ordering preference, derived from availability of network resources, with which elements of the storage network are to write data into sections of a memory of the node; instructing, on an element-by-element basis, the elements of the storage network to write the data into corresponding sections of the storage based upon the ordering preference (Paragraphs [0020] and [0075], discusses coming up with a schedule (ordering preference) of when to transfer data from a source to a target based on the availability of network resources. Once the schedule is determined then the data is transferred based on that schedule). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hagglund and Chen to wherein the ordering preference is determined based upon a priority of the elements of the storage network.
Schein teaches wherein the ordering preference is determined based upon a priority of the elements of the storage network (Paragraph [0031] and [0056], states that scheduling and transmission of data can be done based on weights (priority) of the users (elements). Types of traffic such as HARQ signals can also take higher priority than traffic data. Higher priority users/traffic will have their data take precedent and be scheduled before lower priority data). Since both Hagglund/Chen/Cutrell and Schein teach an ordering preference It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Hagglund, Chen, and Cutrell to also take into account the priority of the elements on the network when scheduling data transmission as taught in Schein to obtain the predictable result of wherein the ordering preference is determined based upon a priority of the elements of the storage network.
Regarding claim 2, Hagglund, Chen, Cutrell, and Schein teach all the limitations of claim 1. Hagglund further teaches upon detection of the interrupt ceasing mirroring operations between the storage resource and disaster recovery resource (Paragraph [0057], states that a node determined/believed to be dead is fenced, thereby ceasing operations of the node). Chen further teaches ceasing mirroring operations between the storage resource and the disaster recovery resource without ceasing mirroring operations between the storage resource and the high availability storage resource based upon detecting the interruption (Col. 11, lines 48-58, this is obvious given that if an interruption occurs then there would be no way to continue mirroring operations as the mirroring site has become temporarily unavailable). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Hagglund, Chen, Cutrell, and Schein teach all the limitations of claim 1.  Chen further teaches wherein the resynchronization is performed while maintaining data mirroring activity from the storage resource to the high availability resource (Col. 11, lines 48-58, as stated in the rejection to claim1, states that all I/O requests can be automatically replicated and if a node becomes temporarily unavailable (an interrupt occurred), resynchronization can be conducted in the background without interfering with the data access at the primary replica). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 6, Hagglund, Chen, Cutrell, and Schein teach all the limitations of claim 1. Hagglund further teaches wherein the concurrently mirroring data comprises: performing contemporaneous uniform mirroring of data to the disaster recovery node and the high availability node (Fig. 8 and Paragraph [0054], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 13 and 16, claims 13 and 16 are the computer readable medium claims associated with claims 1 and 6. Since Hagglund, Chen, Cutrell, and Schein teach all the limitations of claims 1 and 6, they also teach all the limitations of claims 13 and 16; therefore the rejections to claims 1 and 6 also apply to claims 13 and 16.
Regarding claim 20, claim 20 is the device claim associated with claim 1. Since Hagglund, Chen, Cutrell, and Schein teach all the limitations of claim 1 and Hagglund further teaches a memory containing machine readable medium comprising machine executable code thereon instructions for performing a method of synchronous replication and a processor coupled to the memory (Paragraph [0015], processor connected to cache that implements logic for performing the method), they also teach all the limitations of claim 20; therefore the rejection to claim 1 also applies to claim 20.

Claims 3, 4, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagglund, Chen, Cutrell, and Schein as applied to claims 1 and 13 above, and further in view of Certain et al. (US PGPub 2010/0036931, hereafter referred to as Certain).
Regarding claim 3, Hagglund, Chen, Cutrell, and Schein teach all the limitations of claim 1. Hagglund further teaches automatically selecting the disaster recovery node (Paragraphs [0037]-[0038], as stated in the rejection to claim 1). Hagglund, Chen, Cutrell, and Schein do not teach automatically selecting the 
Certain teaches selecting a node for the disaster recovery mirroring relationship based upon bandwidth of the node (Paragraph [0031], states that the server that is to store the mirrored copy can be chosen based on a location that provides a high network bandwidth and low latency). Since both Hagglund/Chen/ Cutrell/Schein and Certain teach selecting a node for storing backup copies it would have been obvious to one of ordinary skill in the art at the time to substitute the method of selecting the node for mirroring of Hagglund, Chen, Cutrell, and Schein for the method of Certain to obtain the predictable result of automatically selecting the disaster recovery node for mirroring relationship based on bandwidth.
Regarding claim 4, Hagglund, Chen, Cutrell, and Schein teach all the limitations of claim 1. Hagglund further teaches automatically selecting the high availability node (Paragraphs [0037]-[0038], as stated in the rejection to claim 1). Hagglund, Chen, Cutrell, and Schein do not teach automatically selecting the high availability node for the high availability mirroring relationship based upon bandwidth of the high availability node.
Certain teaches selecting a node for mirroring relationship based upon bandwidth of the node (Paragraph [0031], states that the server that is to store the mirrored copy can be chosen based on a location that provides a high network bandwidth and low latency). Since both Hagglund/Chen/Cutrell/Schein and Certain teach selecting a node for storing 
Regarding claim 14, Hagglund, Chen, Cutrell, and Schein teach all the limitations of claim 13. Hagglund further teaches automatically selecting the disaster recovery node (Paragraphs [0037]-[0038], as stated in the rejection to claim 1). Hagglund, Chen, Cutrell, and Schein do not teach automatically selecting the disaster recovery node for the disaster recovery mirroring relationship based upon capacity of the disaster recovery node.
Certain teaches selecting a node for mirroring relationship based upon capacity of the node (Paragraph [0021], states that the server can move or copy data to a different server and further states that the new server can be selected based on higher-than-average storage capacity). Since both Hagglund/Chen/Cutrell/Schein and Certain teach selecting a node for storing backup copies it would have been obvious to one of ordinary skill in the art at the time to substitute the method of selecting the node for mirroring of Hagglund, Chen, Cutrell, and Schein for the method of Certain to obtain the predictable result of automatically selecting the high availability node for mirroring relationship based on capacity.
Regarding claim 15, Hagglund, Chen, Cutrell, and Schein teach all the limitations of claim 13. Hagglund further teaches automatically selecting the high availability (Paragraphs [0037]-[0038], as stated in the rejection to claim 1). Hagglund, Chen, Cutrell, and Schein do not teach automatically selecting the disaster recovery node for the high availability mirroring relationship based upon capacity of the disaster recovery node.
Certain teaches selecting a node for mirroring relationship based upon capacity of the node (Paragraph [0021], states that the server can move or copy data to a different server and further states that the new server can be selected based on higher-than-average storage capacity). Since both Hagglund/Chen/Cutrell/Schein and Certain teach selecting a node for storing backup copies it would have been obvious to one of ordinary skill in the art at the time to substitute the method of selecting the node for mirroring of Hagglund, Chen, Cutrell, and Schein for the method of Certain to obtain the predictable result of automatically selecting the high availability node for mirroring relationship based on capacity.

Claims 8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagglund, Chen, Cutrell, and Schein in further view of Watanabe (US PGPub 2003/0177321).
Regarding claim 8, Hagglund, Chen, Cutrell, and Schein teach all the limitations of claim 1. Hagglund further teach wherein the concurrently mirroring data comprises maintaining a same consistency point for the disaster recovery node and the high availability node (Hagglund Paragraph [0058], as stated in the rejection to claim 5, change logs are kept on multiple control nodes in the case of failure). Hagglund, Chen, Cutrell, and Schein do not teach wherein the 
Watanabe teaches wherein the concurrently mirroring data comprises: maintaining a same consistency point and uniform metadata entries for the disaster recovery node and the high availability node (Paragraph [0040], a consistency point (in the form of the bitmaps) are maintained for all mirrors associated with the primary node upon failure. The bitmaps are uniform metadata entries that are maintained for both mirror nodes). Since both Hagglund/Chen/Cutrell and Watanabe teach maintaining consistency points for mirroring operations it would have been obvious to one of ordinary skill in the art at the time to substitute the consistency points of Hagglund, Chen, Cutrell, and Schein for those of Watanabe in order to obtain the predictable results of maintaining consistency points and uniform metadata entries for both the disaster recovery and high availability nodes.
Regarding claim 17, claim 17 is the computer readable medium claim associated with claim 8. Since Hagglund, Chen, Cutrell, Schein, and Watanabe teach all the limitations of claim 8, they also teach all the limitations of claim 17; therefore the rejection to claim 8 also applies to claim 17.

Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagglund, Chen, Cutrell, and Schein as applied to claim 1 and 13 above, and further in view of Bartfai et al. (US PGPub 2005/0071708, hereafter referred to as Bartfai).
Regarding claim 9, Hagglund, Chen, and Cutrell teach all the limitations of claim 8. Hagglund, Chen, Cutrell, and Schein do not teach wherein the maintaining uniform metadata entries comprises: mirroring the metadata entries, comprising mirror data information, between write cache portions associated with the node, the disaster recovery node, and the high availability node.
Bartfai teaches mirroring metadata, comprising mirror data information, between write cache portions associated with a primary node and a plurality of secondary nodes (Paragraph [0040]-[0041], the CR bitmap is metadata that is mirrored to secondary nodes and can be considered to be cached because each node stores the CR bitmap). Since both Hagglund/Chen/Cutrell/Schein and Bartfai teach mirroring data it would have been obvious to one of ordinary skill to substitute the method of maintaining uniform metadata of Hagglund, Chen, Cutrell, and Schein for that of Bartfai to obtain the predictable result of having the method of maintaining uniform metadata comprising mirroring metadata which is comprised of mirror data information between write cache portions associated with the particular nodes.
Regarding claim 19, claim 19 is the computer readable medium claim associated with claim 9. Since Hagglund, Chen, Cutrell, Schein, and Bartfai teach all the limitations of claim 9, they also teach all the limitations of claim 19; therefore the rejections to claim 9 also apply to claim 19.

s 10 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagglund, Chen, Cutrell, Schein, and Watanabe as applied to claim 8 above, and further in view of Fang et al. (US PGPub 2012/0254120, hereafter referred to as Fang).
Hagglund, Chen, Cutrell, Schein, and Watanabe teach all the limitations of claim 8. Hagglund, Chen, Cutrell, Schein, and Watanabe do not teach wherein the uniform metadata entries are maintained within headers of a set of data logs.
Fang teaches metadata entries that are maintained within headers of a set of data logs (Paragraph [0030]-[0032], states that the metadata can be saved in a header for the log space). Since both Hagglund/Chen/Cutrell/Schein/Watanabe and Fang teach the storing of metadata it would have been obvious to one of ordinary skill in the art at the time to substitute the method of storing the metadata of Hagglund, Chen, Cutrell, Schein, and Watanabe for that of Fang to obtain the predictable result of having the uniform metadata entries maintained within headers of a set of data logs.

Claim 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagglund, Chen, Cutrell, and Schein as applied to claim 1 above, and further in view of Kopylovitz et al. (US PGPub 2012/0011313, hereafter referred to as Kopylovitz).
Hagglund, Chen, Cutrell, and Schein teach all the limitations of claim 1. Hagglund, Chen, Cutrell, and Schein do not teach wherein the concurrently mirroring data comprises: synchronously mirroring data.
Kopylovitz teaches synchronously mirroring data (Paragraph [0123], states that mirroring can be done synchronously or asynchronously). Since both Hagglund/Chen/Cutrell/Schein and Kopylovitz teach mirroring data it would have been obvious .

Claims 12 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagglund, Chen, Cutrell, and Schein as applied to claims 1 and 13 above, and further in view of Gilson (US PGPub 2012/0278566).
Regarding claim 12, Hagglund, Chen, Cutrell, and Schein teach all the limitations of claim 1. Hagglund, Chen, Cutrell, and Schein do not teach wherein the concurrently mirroring data comprises: mirroring data at a pre-determined time corresponding to an off-peak processing period.
Gilson teaches mirroring data at a pre-determined time corresponding to an off-peak processing period (Paragraph [0051], states that the mirroring of data can be done at a later point in time such as when the device is not in use or in a standby mode). Since both Hagglund/Chen/Cutrell/Schein and Gilson teach mirroring data it would have been obvious to one of ordinary skill in the art to substitute the method of mirroring of Hagglund, Chen, Cutrell, and Schein with that of Gilson to obtain the predictable result of having the concurrent mirroring of data comprise mirroring data at a pre-determined time corresponding to an off-peak processing period.
Regarding claim 18, claim 18 is the computer readable medium claim associated with claim 12. Since Hagglund, Chen, Cutrell, Schein, and Gilson teach all the .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the applicant amended the claims with the limitation “wherein the ordering preference is determined based upon a priority of the elements of the storage network” to overcome the prior rejections set forth in the Final Rejection mailed 8/18/2020. To address this new reference Schein has been incorporated into the rejection to teach the amended limitation.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132